Citation Nr: 0009795	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-14 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for residuals of a cervical spine injury to 
include cervical spondylosis and herniated nucleus pulposus 
with stenosis C4-5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


REMAND


The appellant had active service from June 1944 to December 
1945 and from June 1949 to August 1951.

The appellant has the right to a hearing on his appeal before 
the Board of Veterans' Appeals (Board).  38 U.S.C.A. 
§ 7107(b).  (West Supp. 1999).  The appellant indicated on 
this substantive appeal (VA Form 9) that he wished to 
exercise his right to a hearing before a member of the Board 
sitting at his local VA regional office (RO).  38 U.S.C.A. 
§ 7107(d)(1).  (West Supp. 1999).

The RO transferred the appellant's case to the Board without 
scheduling the requested hearing.  The Board informed the 
appellant by letter in January 2000 that the Board would 
remand his case to the RO to schedule the hearing to which he 
is entitled by law unless he affirmatively withdrew his 
request by responding to the letter.  The appellant has not 
responded.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

Schedule the appellant for a hearing 
before a Member of the Board at the 
regional office, to be scheduled in 
accordance with applicable law.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



